—Appeal from order, Supreme Court, Bronx County (Robert Seewald, J.), entered May 28, 1996, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously dismissed, without costs, and assigned counsel’s motion to withdraw granted.
The appeal has been rendered moot by the expiration óf the relator’s maximum term of imprisonment (People ex rel. Jones v New York State Div. of Parole, 251 AD2d 43). Assigned counsel has complied with the requirements of Anders v California (386 US 738) and People v Saunders (52 AD2d 833). Concur—Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.